DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 9 is objected to because of the following informalities:  This claim includes the limitation “receive a third signal associated with an environmental condition exterior to the vehicle”; however, it appears that in this limitation the word “exterior” should in fact be “external”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 1-20, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims generally recite the abstract idea of a mental process, involving making determinations using various pieces of received data, which can be done in the human mind.  The only structures utilized to accomplish this abstract idea are generic computing structures doing old and well known generic computing functions (e.g. “storage” and “circuitry”).  Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude these functionalities from practically being performed in the mind.  For example, but for the generic computing components language, making determinations using various pieces of data in the context of these claims encompasses a user making mental determinations (i.e. thinking), potentially after just visually and/or mentally receiving data and/or recalling data from their own memory useful in making those mental determinations.  Similarly, because these claim limitations do not require the determinations or even the signals/instructions that generated based on the made determinations (i.e. result data) to have any particular level of accuracy or precision, nothing in the claim elements preclude these processes from practically being performed in the mind as well (i.e. the user’s determinations and/or the generated signals/instructions may be completely wrong, inaccurate, and/or inappropriate).  Further, even if the definitively claimed “storage” component were claimed to save any data (such as the various pieces of data used for making the determinations and/or the result data in the form of generated signals/instructions), this would merely encompass a user committing all or a portion of the various data to their memory/mind/brain (even if that saved data is essentially a “control command”/”instruction” that have the intended use of, if executed, to leading to a practical application at a later point in time, such as eventually adjusting one or more control settings for the vehicle device, the vehicle, and/or one or more UAVs associated with the vehicle).  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
The abstract idea of a mental process done to make determinations (i.e. result data) by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the data receiving limitations, wherein data is either received from one or more external elements such as a UAV per dependent Claims 7-9 and 14, first and second servers per dependent Claim 6, and/or from a sensor per dependent Claim 13, or the certain associated data is received at certain points in time such as the first and second inputs at first and second times per dependent Claim 10), these limitations only further define the data in terms of where it comes from or when it arrives (which inherently must occur prior to their associated determination limitations, thus generally rendering these particular limitations to being insignificant pre-solution activity).  It should be further noted that these dependent claims that also include further stipulations on from where and when the data is received are also very similar to concepts that have also been identified as abstract by the courts, such as first obtaining intangible data and then comparing intangible data in order to make determinations, such as in Cybersource.
At best, these limitations can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the various pieces of data necessary for the subsequent determination steps.  Even if all or a portion of the data utilized for the determination steps originally comes from one or more computers different than the one or more computers completing the determination steps, then these limitations still involve no more than a plurality of generic computers in communication with each other.  Mere data communication steps that can be performed between any number of generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only claimed structures (e.g. “storage” and “circuitry”) are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
Claims 1-20 in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other non-generic computer structures mentioned in these claims are: (a) an unmanned aerial vehicle (UAV) (per Claims 1, 16, and 20) / a first UAV (per Claim 15) / a second UAV (per Claim 15), which as external structures from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. a first/second means for receiving data from as pre-solution activity and/or the intended target for transmitting data to as post-solution activity), (b) a vehicle (per Claims 1, 16, and 20), which as an external structure from the claimed “a vehicle device” also merely describes insignificant extra-solution activity (i.e. a third means for receiving data from as pre-solution activity and/or the intended target for transmitting data to as post-solution activity), (c) a first server (per Claim 6) / a second server (per Claim 6), which as external structures from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. a fourth/fifth means for receiving data from as pre-solution activity), (d) a sensor (per Claim 13), which as an external structure from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. a sixth means for receiving data from as pre-solution activity), (e) a garage (per Claims 7 and 14), which as an external structure from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. a seventh means for receiving data from as pre-solution activity), and (f) one or more GPS satellites (per Claim 14), which as an external structure from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. an eighth means for receiving data from as pre-solution activity).  All other claim limitations within these particular claims describe functionalities that are internal to the generic computing components (or human mind) and nothing determined using the various pieces of data mentioned in these claims is definitively utilized to serve any practical purpose.  For example, the independent claims further require transmission of one or more signals/instructions associated with the determinations (i.e. result data), and dependent Claims 10 and 13-14 further require presenting one or more indications associated with those determinations, but these limitations merely describe insignificant extra-solution activity as well (i.e. the targets of the transmissions of one or more signals/instructions associated with the determinations (i.e. result data)).  Further, dependent Claim 12, which was previously NOT rejected under this statute for definitively claiming “the processing circuitry is further configured to operate the vehicle at or below a speed threshold”, has been amended to now only require “the circuitry is further configured to transmit a third signal associated with operating the vehicle at or below a speed threshold”; instead of definitively operating the vehicle at or below a speed threshold, the claim only now requires the transmission of a signal only associated with operating the vehicle at or below a speed threshold, which puts this claim back into the realm of abstract since there is no longer a definitive practical application as there had been previously.  Finally, dependent Claims 11-12 also include limitations stating that the control command comprises at least one of a landing instruction, a navigation instruction, or a camera control (per Claim 11) or that the control command comprises an instruction for the UAV to follow the vehicle (per Claim 12); however, never are these instructions or camera control ever definitively executed by the UAV, and per independent Claim 1, which both of these claims are dependent upon, the control command is not actually definitively received by the UAV either; instead, independent Claim 1 only requires that a second signal “indicative of the control command” be “transmitted to” the UAV (not necessarily received/executed, and further, even if it was, what would be received/executed is only “indicative of” the control command rather than actually being the control command).  Thus, within these claims, there are no elements that integrate the judicial exception into a practical application.
Additionally, the functionalities described are not inventive; Office takes Official Notice that it is old and well known for computers (or human minds) to make determinations about various pieces of data collected/retrieved/received/stored, and then generating/configuring result data (potentially in the form of output) based on those determinations.  These are functionalities are all standard functionalities that computers and minds are known to be capable of.
Finally, these particular claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via computer/-s related to a vehicle that is associated with at least one UAV.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as retrieving/receiving data prior to determinations being made based on that data, or post-solution activity such as transmitting and/or presenting some sort of output based on those determinations being made).  Based on this, when viewed as a whole, there are no claim elements in these claims that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims appear to be missing one or more critical elements necessary for the claimed limitation/-s to actually be completed.  Firstly, Claim 14 includes the limitation “wherein the circuitry is further configured to present at least one of a network status of the vehicle, an open or close status of a garage associated with the vehicle, an altitude of a UAV flight, a heading of the UAV, battery power, voltage, or current associated with the UAV, an indication of one or more GPS satellites, or a video live stream associated with the UAV”; however, it is unclear as to how this functionality can be achieved with only the currently claimed structure (“the circuitry”).  For example, each of the options that may be presented to meet this claim limitation appear to either require the circuitry to be in operable communication with one or more of a multitude of external structures, or at the very least, to first require the circuitry to receive the data indicative of the network status of the vehicle, indicative of the status of a garage associated with the vehicle, indicative of the altitude of a UAV flight, indicative of the UAV’s heading, battery power, voltage, or current, indicative of one or more GPS satellites, and/or indicative of a video live stream associated with the UAV, but there are no claimed functions of the circuitry described as doing either of these things (note that the most recent amendment to the claims fixed a similar issue in many of the other claims by including a definitively claimed functionality for “the circuitry” as receiving the various data necessary for each of the claimed functionalities; however, this correction was not made to Claim 14).  Additionally, Claims 10 and 13-14 each include a limitation relating to the presentation of something; however, it is unclear as to how this functionality can be achieved with only the currently claimed structure (“the circuitry”).  For example, “cause presentation of” as per Claim 10 (note: under broadest reasonable interpretation may not be the same as “presenting” – see previous Office action’s discussion of this issue), “present an indication” per Claim 13, and “present at least one of” per Claim 14, do not appear to be possible to be achieved by “the circuitry” alone, as one of ordinary skill in the art would not envision “the circuitry” under broadest reasonable interpretation to be capable of achieving this function.  While the specification clearly describes displaying information on a graphical user interface (see for example, Paragraph 20) or a display 224 (see for example, Paragraphs 39-42 and 54-56), neither this graphical user interface nor display are claimed to be part of “the circuitry” in these claims, nor are they interpreted to be part of “the circuitry” in these claims; however, it appears that at least one of either the graphical user interface or display (or any other structure with specification support that is known to be capable of achieving the claimed functionality) are missing critical elements required for each of these claims.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being obvious over Lockwood et al. (US 2017/0139420), herein “Lockwood”, in view of DeLorean (US 10762809), as evidenced by Official Notice and/or one or more obviousness rationales.
Regarding Claims 1, 16, and 20 (each independent), Lockwood discloses: A vehicle device (“a drone operational tool running, at least in part, on a vehicle”, Paragraph 6, “Referring to FIG. 8, an illustrative embodiment of a computing system 800 that may be used as an apparatus within a vehicle system for implementing any one or more of the methods, features, and processes of the drone operational tool discussed herein, is shown and designated by the computing system 800. The computing system may be an embodiment of a computing system included on the vehicle 100, drone device 200, or information server 210 described herein”, Paragraph 73) for controlling an unmanned aerial vehicle (UAV) (drone device 200), (per Claim 1) / A non-transitory computer-readable medium storing computer-executable instructions (per Claim 16) (see Paragraph 74 cited to below) / A method (per Claim 20) (“a method for facilitating the communication between a vehicle and a drone device is provided”, Paragraph 9)
the vehicle device comprising storage and circuitry configured to (per Claim 1) / which when executed by one or more processors result in performing operations comprising (per Claim 16) / comprising (per Claim 20) (“computing system 800 may include a processing unit 810 comprised of a processor 811 in communication with a main memory 812, wherein the main memory 812 stores a set of instructions 827 that may be executed by the processor 811 to cause the computing system 800 to perform any one or more of the methods, processes or computer-based functions disclosed herein. For example, the drone operational tool described throughout this disclosure may be a program that is comprised of the set of instructions 827 that are executed to perform any one or more of the methods, processes or computer-based functions described herein”, Paragraph 74):
receive an input (see citations below pertaining to deployment inputs) indicating a request to deploy the UAV from a vehicle (vehicle 100) (per Claim 1) / receiving, at a vehicle device (computing system 800, “a drone operational tool running, at least in part, on a vehicle”, Paragraph 6), an input (see citations below pertaining to deployment inputs) indicating a request to deploy an unmanned aerial vehicle (UAV) (drone device 200) from a vehicle (vehicle 100) (per Claim 16) / receiving, by circuitry (see relevant citations above) of a vehicle device (computing system 800, “a drone operational tool running, at least in part, on a vehicle”, Paragraph 6), an input (see citations below pertaining to deployment inputs) indicating a request to deploy an unmanned aerial vehicle (UAV) from a vehicle (vehicle 100) (per Claim 20) (“drone device 200 may be deployed from the vehicle 100 to observe a destination location and transmit information observed about the destination location back to the vehicle 100. During the operation of the vehicle 100 under the autonomous driving mode, a destination location may be input to the vehicle 100. Based on this information identifying the destination location, the drone device 200 may be deployed and sent to the destination location. Once arriving at the destination location, the drone device 200 may gather information around the destination location via any one or more of the onboard sensors, visual systems, or communications interfaces. The gathered information may then be transmitted back to the vehicle 100”, Paragraph 40, “a drone device may be shared by other vehicles requesting to gain access to the drone device in order to operate the drone device according to the features described throughout this disclosure”, Paragraph 60, “computing system 800 may include one or more input command devices 824 for allowing a passenger of the vehicle to control the drone device described herein”, Paragraph 76);
determine/determining that one or more deployment conditions are satisfied (per Claims 1 and 16) / determining, by the circuitry, that one or more deployment conditions are satisfied (per Claim 20) (“At 503, the drone operational tool may then determine whether deployment conditions for deploying the drone device 200 have been met”, Paragraph 50);
transmit a first signal to the UAV indicating the request to deploy the UAV (per Claims 1 and 16) / transmitting, by the circuitry, a first signal to the UAV indicating the request to deploy the UAV (per Claim 20) (“When the drone operational tool determines that one or more deployment conditions have been satisfied at 503, the process may proceed to step 504 where the drone operational tool may cause a deployment command to be transmitted through an interface to the drone device 200 such that the drone device 200 may initiate a deployment process”, Paragraph 58, “the instruction comprises a command for the drone to detach from the vehicle”, Claims 2/12);
receive/receiving a control command associated with operating the UAV after deployment (per Claims 1 and 16) / receiving, by the circuitry, a control command associated with operating the UAV after deployment (per Claim 20) (i.e. desired reattachment location for the drone device 200 to reattach to vehicle 100 upon an appropriate conclusion of the deployment mission, and/or vehicle information used to determine desired scouting information/location/-s for the drone device 200 to operate while on a deployment mission following deployment, and/or vehicle information used to determine what task/-s the drone device 200 should do while deployed; “At 601, the drone operational tool running, at least in part, on the vehicle 100 may cause the vehicle to transmit vehicle information to the drone device 200 through a communications interface that is included as part of the vehicle system…At 602, the drone operational tool running, at least in part, on the drone device 200 may receive the vehicle information and cause the drone device 200 to seek and obtain scouting information based on the received vehicle information. The scouting information obtained by the drone device 200 may correspond to information obtained from onboard drone device sensors, visual systems, and/or communications interfaces as described herein. Further, the scouting information obtained by the drone device 200 may be in response to received vehicle information in accordance to any one or more of the features described throughout this disclosure”, Paragraphs 63-64, “the vehicle's GPS information that identifies a location of the vehicle 100 may be communicated to the drone device 200 while the drone device 200 is deployed from the vehicle 100 so that the drone device 200 may better locate the vehicle 100 for reattachment”, Paragraph 44);
identify/identifying an operating parameter of the vehicle that, when satisfied, is a basis for allowing manual operation of the UAV after deployment (per Claims 1 and 16) / identifying, by the circuitry, an operating parameter of the vehicle that, when satisfied, is a basis for allowing manual operation of the UAV after deployment (per Claim 20) (“a set of dedicated drone controls may be provided within the cabin of the vehicle 100 that may be used exclusively for inputting operational commands for controlling the drone device 200 during both deployed and attached states”, Paragraph 46, “computing system 800 may include one or more input command devices 824 for allowing a passenger of the vehicle to control the drone device described herein”, Paragraph 76, “the features described herein may also be applicable to the vehicle operating in a non-autonomous mode (i.e., when a driver is operating the vehicle)”, Paragraph 86, “enforce a speed cap on the vehicle”, Claims 5/15; also see obviousness discussion below pertaining to DeLorean);
determine/determining that the operating parameter of the vehicle is satisfied (per Claims 1 and 16) / determining, by the circuitry, that the operating parameter of the vehicle is satisfied (per Claim 20) (“enforce a speed cap on the vehicle”, Claims 5/15; also see obviousness discussion below pertaining to DeLorean); and
transmit/transmitting, to the UAV, a second signal indicative of the control command based at least in part on the determination that the operating parameter of the vehicle is satisfied (per Claims 1 and 16) / transmitting, by the circuitry, the control command based at least in part on the determination that the operating parameter of the vehicle is satisfied (per Claim 20) (i.e. the second signal indicative of the control command may at least include any one or more of the following: desired reattachment location for the drone device 200 to reattach to vehicle 100 upon an appropriate conclusion of the drone device’s deployment mission, vehicle information used to determine desired scouting information/location/-s for the drone device 200 to operate while on a deployment mission following deployment, vehicle information used to determine what task/-s the drone device 200 should do while deployed, and/or information sent from the vehicle to the drone device that facilitates a safer and more efficient deployment and reattachment process (upon completion of its deployment mission), and none of these control command functions can be executed by the drone device if the operating parameter of the vehicle is not satisfied per the obviousness discussion below pertaining to DeLorean; “communication between the vehicle 100 and the drone device 200 may allow the vehicle 100 to update the drone device 200 with information that may facilitate a safer and more efficient deployment and reattachment process for the drone device 200”, Paragraph 36, “the vehicle's GPS information that identifies a location of the vehicle 100 may be communicated to the drone device 200 while the drone device 200 is deployed from the vehicle 100 so that the drone device 200 may better locate the vehicle 100 for reattachment”, Paragraph 44, “At 601, the drone operational tool running, at least in part, on the vehicle 100 may cause the vehicle to transmit vehicle information to the drone device 200 through a communications interface that is included as part of the vehicle system…At 602, the drone operational tool running, at least in part, on the drone device 200 may receive the vehicle information and cause the drone device 200 to seek and obtain scouting information based on the received vehicle information. The scouting information obtained by the drone device 200 may correspond to information obtained from onboard drone device sensors, visual systems, and/or communications interfaces as described herein. Further, the scouting information obtained by the drone device 200 may be in response to received vehicle information in accordance to any one or more of the features described throughout this disclosure”, Paragraphs 63-64).
While Lockwood describes deployment conditions that must be met before the UAV may be deployed from the vehicle as well as the enforcement of a speed cap on the vehicle as an operating parameter of the vehicle, Lockwood remains silent in specifically identifying an operating parameter of the vehicle (such as the enforcement of a speed cap per Lockwood) that, when satisfied, is specifically a basis for allowing manual operation of the UAV after deployment.  However, firstly, Office takes Official Notice that it is undeniably old and well known in the art for certain controllers, for safety reasons relating to ensuring that a driver cannot be distracted from their main task of driving, to not allow that driver to operate a controller while the vehicle is moving.  As merely two well-known examples, many navigation systems cannot have a destination entered/changed and/or a waypoint added to a route while the vehicle is moving unless it can be confirmed that it is fact a passenger rather than the driver attempting to utilize the navigation system controller, and further, many in-vehicle entertainment systems will not allow Bluetooth pairing functions to be initialized by a controller when the vehicle is moving, among other controller functions that are known to become “disabled” while the vehicle is moving for the same purpose of ensuring that the driver is able to drive safely rather than potentially being distracted by whatever it is that the controller is meant to control.  Secondly, DeLorean teaches that that a UAV may be limited to deployments only when it’s launch vehicle is at or below a threshold speed (similar to the operating parameter being the enforcement of a speed cap as per Lockwood), but even more specifically, to include the possibility of the vehicle needing to be at an actual stop (see Figs. 18-19; “aerial vehicle 300L may be deployed from a vehicle such as a semi-trailer 300G and return to the semi-trailer 300G for charging (e.g., charging the power source 1802 via solar panel(s), generators, and/or one or more batteries on the semi-trailer 300G). In some examples, the aerial vehicle(s) may be deployed during traffic when vehicle speeds are below a threshold speed (e.g., stopped…”, Column 30 Lines 44-51).  Based on these two concepts considered together (i.e. what is taught by DeLorean and what is evidenced by the taken Official Notice), it would have been obvious to one of ordinary skill in the art at the time of filing to identify an operating parameter of the vehicle that when satisfied, is a basis for allowing manual operation of the UAV after deployment, such as an operating parameter that requires confirmation that the vehicle is at a stop before allowing manual control of the UAV after deployment, as would be obvious in view of DeLorean as evidenced by the Official Notice taken, in order to ensure the driver is not ever forced to handle UAV control and vehicle control at the same time, regardless of whether there are additional passengers present in the vehicle, which would thus optimize the safety of both the UAV (as it’s safer for the UAV to deploy with zero headwinds created by the motion of the vehicle it is launching from) and the vehicle and it’s driver/passengers during the deployment of the UAV (as the driver of the vehicle is creating a much safer environment for the vehicle and its passengers because otherwise both the vehicle and the UAV could potentially be under the driver’s manual control at the same time and thus the driver could be distracted from driving if they are controlling the UAV or multi-tasking instead).  Additionally, the Examiner also points out that the above operating parameter is an obvious basis for allowing manual control of the UAV after deployment as it ensures safety regardless of additional passengers being present (and thus also has the benefit of not requiring the vehicle to have passenger presence sensors); however, it too would be obvious for a vehicle that does have passenger presence sensors already to eliminate the requirement for having the vehicle be stopped in order to operate the UAV manually while deployed, and to instead use an alternative operating parameter such as confirming that one or more additional passengers are present in the vehicle before allowing manual control of the UAV after deployment in order to ensure at least someone other than the driver can handle UAV control duties so the driver can handle vehicle control duties, regardless of whether the vehicle is moving or not (and thus also has the benefit of not requiring the UAV controller to be operably connected to a speed sensor of the vehicle).  As such, if the vehicle has passenger presence sensors then an equally obvious operating parameter of the vehicle that could be identified for this purpose is to ensure there is more than just the driver in the vehicle, and if so, then that could instead be the basis for allowing manual operation of the UAV after deployment, regardless of whether the vehicle is at a stop or not.
Regarding Claims 2, 4, 17, and 19, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1 (per Claims 2 and 4) and the non-transitory computer-readable medium of Claim 16 (per Claims 17 and 19), respectively, and Lockwood further discloses:
wherein the control command is associated with manual control of the UAV (per Claims 4 and 19) (i.e. there is association with a driver of the vehicle based on the request occurring either while the vehicle 100 is in autonomous mode vs. non-autonomous mode, and if in autonomous mode, it is obvious that the driver is able to safely manually control the drone device 200 (since the driver would not be manually controlling the vehicle 100), but if in non-autonomous mode, it is obvious that the driver is not able to safely manually control the drone device 200 unless they first stop the vehicle (since the driver’s attention would then be able to focus on the manual control of the drone device 200 rather than manual control of the vehicle 100) (or unless there are passenger presence sensors in the vehicle and other passengers are detected other than the driver that would be able to manually control the drone device instead of the driver), as per the obviousness discussion above pertaining to DeLorean in the rejection of the independent claims),
wherein the operating parameter of the vehicle includes a vehicle speed (per Claims 2 and 17), and wherein to determine that the operating parameter of the vehicle is satisfied comprises the circuitry being further configured to receive an indication of the vehicle speed; and determine that the vehicle is operating at or below the vehicle speed (per Claim 2) / wherein determining that the operating parameter of the vehicle is satisfied comprises receiving an indication of the vehicle speed; and determining that the vehicle is operating at or below the vehicle speed (per Claim 17) / wherein the operating parameter of the vehicle includes that the vehicle is stopped, and wherein the circuitry is further configured to: receive an indication of the vehicle speed; and determine, based on the vehicle speed, that the vehicle is stopped (per Claim 4) / and wherein the operating parameter of the vehicle includes that the vehicle is stopped, the operations further comprising: receiving an indication of the vehicle speed; and determining, based on the vehicle speed, that the vehicle is stopped (per Claim 19) (“enforce a speed cap on the vehicle”, Claims 5/15; also see obviousness discussion above pertaining to DeLorean in the rejection of the independent claims).
Regarding Claims 3 and 18, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 2 and the non-transitory computer-readable medium of Claim 17, respectively, and Lockwood further discloses:
wherein the circuitry is further configured to (per Claim 3) / the operations further comprising (per Claim 18):
determine/determining that the request to deploy the UAV is associated with a driver of the vehicle (i.e. there is association with a driver of the vehicle based on the request occurring either while in autonomous mode vs. non-autonomous mode (and/or if there are passenger presence sensors in the vehicle, whenever there is a deployment request coming from the vehicle where there are no other passengers detected other than the driver); “a vehicle operating in an autonomous driving mode that requires little, to no, input from a driver of the vehicle in order to operate the vehicle”, Paragraph 20, “although the disclosure provided herein is described in terms of a vehicle operating in an autonomous driving mode, the features described herein may also be applicable to the vehicle operating in a non-autonomous mode (i.e., when a driver is operating the vehicle)”, Paragraph 86); and
determine/determining the vehicle speed based at least in part on the determination that the request to deploy the UAV is associated with the driver (as per the obviousness discussion above pertaining to DeLorean in the rejection of the independent claims, it would be obvious to require an operating parameter of the vehicle to have the vehicle be at a stop if the deployment request of the UAV is associated with the driver (and thus it can be assumed that the driver will need to at least partly control the UAV), while at the same time requiring a less strict operating parameter of the vehicle (i.e. not having to be at a stop) if the deployment request of the UAV is instead associated with a passenger in the vehicle other than the driver (and thus it can be assumed that the passengers other than the driver can at least partly control the UAV while leaving the driver able to control the vehicle instead)).
Regarding Claim 5, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further discloses: wherein the first signal comprises a request to disconnect the UAV from the vehicle (i.e. drone device 200 “detaching” from the vehicle 100 when deploying is equivalent to “disconnecting” since there is no embodiment describing any “detaching” that involves tethers or any other physical connection to the vehicle 100; “drone device 200 may be initially attached to the vehicle 100 before being detached/deployed from the vehicle 100”, Paragraph 36) .
Regarding Claim 8, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further renders obvious: wherein to determine that the one or more deployment conditions are satisfied comprises the circuitry being further configured to:
receive an indication of the vehicle speed; determine that the vehicle speed is below a threshold (“enforce a speed cap on the vehicle”, Claims 5/15; also see obviousness discussion above pertaining to DeLorean in the rejection of the independent claims);
determine a location of the UAV (“drone device 200 is capable of maintaining communication with the vehicle 100 while in both the deployed state and attached state, as illustrated in the block diagram of FIG. 4”, Paragraph 36, “The deployment condition may also identify one or more specified vehicle locations where the drone device 200 should be deployed. The specified vehicle locations that should initiate a deployment of the drone device 200 may be pre-stored, or determined from an analysis by the drone operational tool. For example, the vehicle state information received at 502 may identify a current, or future, location of the vehicle 100. The drone operational tool may then compare the current, or future, location of the vehicle 100 against a pre-stored list of specified locations where the drone device 200 should be deployed from the vehicle 100”, Paragraph 53); and
determine that the location satisfies a UAV flying restriction (i.e. in the case of a request to operate a drone device 200 that is shared by other vehicles, flight restriction information may be interpreted as a deployment condition requiring the request to operate the drone device 200 be allowed vs. denied, which as described above with regards to the citation of Paragraph 53, may be specific to a particular location; “In order to gain access to an already deployed drone device, the drone operational tool may locate the already deployed drone device, transmit a request to operate the already deployed drone device, receive a response to the request to operate from the already deployed drone device that either allows or denies the drone operational tool to begin operating the already deployed drone device”, Paragraph 60).
Regarding Claim 11, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further discloses: wherein the control command comprises at least one of a landing instruction, a navigation instruction, or a camera control (i.e. as described above pertaining to the independent claims, this at least includes desired reattachment location for the drone device 200 to reattach to vehicle 100 upon an appropriate conclusion of the deployment mission (aka landing instruction), and/or vehicle information used to determine desired scouting information/location/-s for the drone device 200 to operate while on a deployment mission following deployment (aka navigation instruction), and/or vehicle information used to determine what task/-s the drone device 200 should do while deployed (aka camera control if the drove device 200 is to collect imagery during its mission - also see citation below pertaining to dependent Claim 14), and/or information sent from the vehicle to the drone device (aka navigation instruction) that facilitates a safer and more efficient deployment and reattachment process (upon completion of its deployment mission)).
Regarding Claim 12, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further renders obvious:
wherein the control command comprises an instruction for the UAV to follow the vehicle (i.e. this would be obvious in the case of the deployment condition involves a rear sensor issue in the vehicle, as described below, which would mean that the control instruction would at least include a requirement for the drone device 200 to provide sensory data meant to improve/replace the vehicle 100’s rear sensors while autonomously operating; “vehicle 100 also includes a rear long range sensor 130 configured to sense objects and/or conditions in a rear long range area 131…The vehicle 100 also includes a rear short range sensor 140 configured to sense objects and/or conditions in a rear short range area 141…rear vision system 180 may be configured to then analyze the captured video and/or still images, and identify objects or conditions (e.g.…rear object detection…) that may be referenced by…rear vision system 180 to control one or more components of the vehicle”, Paragraphs 21/23, “The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate). When the inadequacy of one or more such sensors is identified, the drone operational tool may initiate the deployment of the drone device 200 at step 504 so that the drone device 200 may obtain the missing sensor information (i.e., the sensor information that is not available due to the sensor providing inadequate sensor data) while in the deployed state, and transmit the missing sensor information back to the vehicle 100. By deploying the drone device 200 to obtain the missing sensor information, the vehicle 100 may continue to operate under the autonomous driving mode”, Paragraph 51, “the instruction comprises a command for the drone to fly toward a specified location”, Claims 3/13),
wherein the circuitry is further configured to transmit a third signal associated with operating the vehicle at or below a speed threshold (i.e. this at least includes an instruction limiting the top speed of the vehicle 100 based on its sensor detection range while operating autonomously, which may increase when supplemented by the sensors of drone device 200; “enforce a speed cap on the vehicle; vary the enforced speed cap based on the estimated leading sensing range of the one or more leading sensors…receive information from the drone; vary the enforced speed cap based on the received information”, Claims 5-6/15-16).
Regarding Claim 14, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further discloses: wherein the circuitry is further configured to present at least one of a network status of the vehicle, an open or close status of a garage associated with the vehicle, an altitude of a UAV flight, a heading of the UAV, battery power, voltage, or current associated with the UAV, an indication of one or more GPS satellites, or a video live stream associated with the UAV (“the drone device 200 may gather information around the destination location via any one or more of the onboard sensors, visual systems, or communications interfaces. The gathered information may then be transmitted back to the vehicle 100. The transmitted information may, for example, be digital images, live-streaming video, digital video clips, or sensed object information from one or more of the onboard sensors to the drone device 200. The information may then be presented to a passenger within the vehicle cabin by, for example, displaying on a display unit within the vehicle cabin (e.g., center consoles, heads up display, infotainment display, navigation display, etc.)”, Paragraph 40, “information received from the drone device 200 may be displayed within the vehicle cabin by, for example, displaying on a display unit within the vehicle cabin (e.g., center consoles, heads up display, infotainment display, navigation display, etc.). It follows that information gathered by the drone device 200 may be superimposed onto an in-cabin display such as navigation maps and/or alert messages”, Paragraph 45).
Regarding Claim 15, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further discloses:
wherein the UAV is a first UAV (i.e. first drone device 200 on or assigned to first vehicle 100),
wherein the control command is a first control command (i.e. as described above pertaining to the independent claims, this at least includes desired reattachment location for the (first) drone device 200 to reattach to (first) vehicle 100 upon an appropriate conclusion of the (first drone device 200’s) deployment mission), and
wherein the circuitry is further configured to transmit a second control command to a second UAV (i.e. this describes the possibility of the drone operational tool coordinating deployment requests/missions/tasks with one or more “another” drone device (aka second drone device 200 on or assigned to a second vehicle 100); “the drone operational tool may locate another drone device that is already in a deployed state. By doing so, the vehicle 100 may not be required to carry its own drone device, and instead allow the vehicle 100 to communicate with a drone device already in a deployed state. Such a drone device may be shared by other vehicles requesting to gain access to the drone device in order to operate the drone device according to the features described throughout this disclosure. In order to gain access to an already deployed drone device, the drone operational tool may locate the already deployed drone device, transmit a request to operate the already deployed drone device, receive a response to the request to operate from the already deployed drone device that either allows or denies the drone operational tool to begin operating the already deployed drone device, and transmit operational commands to the already deployed drone device in order to operate the already deployed drone device according to any one or more of the features described throughout this disclosure. The already deployed drone device may, for example, be a shared airborne-type drone device that is expected to remain deployed for long periods of time. An example of such an airborne-type drone device is an unmanned aerial vehicle (UAV) that is designed to remain in flight for long periods of time. The already deployed drone device may also be shared amongst one or more vehicles that are also running the same, or similar, drone operational tool. This allows the already deployed drone device to be time-shared amongst one or more vehicles, such that the vehicles do not need to employ their own drone devices”, Paragraphs 60-61).
Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over Lockwood in view of DeLorean as evidenced by Official Notice and/or one or more obviousness rationales, as further evidenced by DiCosola (US 2020/0349852, based on provisional application 62/842757, filed 3 May 19).  Additionally/alternatively, Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over Lockwood in view of DeLorean as evidenced by Official Notice and/or one or more obviousness rationales, further in view of DiCosola.
Regarding Claim 6, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further renders obvious (and/or DiCosola evidences/teaches): wherein to determine that the one or more deployment conditions are satisfied comprises the circuitry being further configured to:
receive weather information from a first server (“vehicle 100 may communicate with the information server 210 in order to obtain environmental conditions information (e.g., weather information, temperature information, traffic information, road condition information, etc.) that may be utilized by the vehicle 100 for operating or improving a vehicle capability. The vehicle 100 may communicate with the information server 210 via a network 201”, Paragraph 25);
receive flight restriction information (i.e. in the case of a request to operate a drone device 200 that is shared by other vehicles, flight restriction information may be interpreted as a deployment condition requiring the request to operate the drone device 200 be allowed vs. denied; “In order to gain access to an already deployed drone device, the drone operational tool may locate the already deployed drone device, transmit a request to operate the already deployed drone device, receive a response to the request to operate from the already deployed drone device that either allows or denies the drone operational tool to begin operating the already deployed drone device”, Paragraph 60) from a second server (i.e. this is merely a matter of obvious design choice as it does not appear from the specification that gaining this information from the same server as weather information (or any other information) leads to any unexpected result or particular advantage; “In a networked deployment, the computing system 800 may operate in the capacity of a server or as a client user computer within the vehicle system in a server-client user network environment, or as a peer computer system within a vehicle in a peer-to-peer (or distributed) network environment. Further, while a single computing system 800 is illustrated, the term “system” shall also be taken to include any collection of systems or sub-systems that individually or jointly execute a set, or multiple sets, of instructions to perform one or more computer function”, Paragraph 75); and
determine that the weather information and the flight restriction information satisfy a requirement of the one or more deployment conditions (i.e. this is obvious in view of Lockwood, as Office takes Official Notice that poor weather is old and well known in the art to be prohibitive of airborne drones, and further, being “denied” use of a drone is also old and well known in the art to be prohibitive of being able to control said drone; also note that a more narrow interpretation of these claim limitations is further evidenced and/or taught by DiCosola: “The Drone Airport System operation are supported by the Drone Operating System (“DOS”) and provides the following capabilities:…4) Drone AI Cloud (Artificial Intelligence Cloud) figures out if the weather permits delivery to and from the location requested at the time requested; 5) Drone AI Cloud will figure out which drone is available, using the fastest, most convenient, safest and properly equipped drone for the weather conditions, payload requirements, and any other specific demand option(s)”, Paragraph 11 of DiCosola, “DFP will select a qualified drone based on…weather conditions, temporary flight restrictions (TFR), no fly zones, National Air Space (NAS), Advanced Air Mobility (AAM), FAA CFR's, Mandates and Guidelines, Traffic Along the Route, Weather Avoidance, Traffic Avoidance, ATC Clearance, Carrying Capacity, Shipping Container Temperature Requirements, State, Municipal, Local Ordinances, rules, regulations, and laws, Noise Restriction Areas, and any other requirements to maintain compliance…Weather, Traffic, ATC, TFR, etc., Causes a Denial for UAS Flight. Should the UAS Delivery not meet the permissions which provide an authentication for flight, the Controller will provide for the following options by redirecting to the Vehicle Fleet Management (VFM) Operating System Module”, Paragraphs 521-522 of DiCosola).
Regarding Claim 7, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further renders obvious (and/or DiCosola evidences/teaches): wherein to determine that the one or more deployment conditions are satisfied comprises the circuitry being further configured to receive data indicating at least one of the following:
that the UAV is in a garage associated with the vehicle;
that the garage is open;
that stored power of the UAV satisfies a power threshold for deployment (“The deployment condition may identify that the drone device 200 should be deployed when a battery charge level meets, or falls below, a predetermined threshold level”, Paragraph 56; it should be further noted that Office takes Official Notice that it is old and well known in the art that a drone should not be deployed if its own battery level is too low to successfully complete its required mission requirements; also note that a more narrow interpretation of these claim limitations is further evidenced and/or taught by by DiCosola: “The Drone AI then selects either the drone's next destination for charging, based upon its remaining battery use, sends it to its next order, or parks it at the nearest Drone AirPort Parking Station where it can recharge and wait for further instructions”, Paragraph 513 of DiCosola); or
that a signal strength between the vehicle device and the UAV meets a signal strength threshold.
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Lockwood in view of DeLorean as evidenced by Official Notice and/or one or more obviousness rationales, further in view of Cracknell et al. (WO 2020/087104, based on claimed foreign priority to AU 2018/904170, filed 2 Nov 18), herein “Cracknell”.
Regarding Claim 9, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood remains silent to but Cracknell renders obvious: wherein to determine that the one or more deployment conditions are satisfied comprises the circuitry being further configured to:
receive a second signal associated with a condition of the UAV (i.e. the UAV being “docked”, in particular, in a “closed” condition, and/or the UAV being in secure operable communication with a user terminal (UIT); “The UAV case may be further constructed and arranged to automatically transition from the closed configuration to the opened configuration at least in part by automatically opening the set of doors relative the main member to allow the UAV to exit the UAV case as it launches vertically from the UAV case. If desired, the UAV case may further be constructed and arranged to provide secure communications (e.g. secure communication channels) between the UAV case and both i) the UAV, and ii) at least one user interface terminal (UIT)”, Page 2 Lines 14-20, “UAV Case 100 is constructed and arranged to provide such secure communications with the UIT 1100, e.g. by way of appropriate transceiver circuitry within the UAV Case 100 that supports encrypted communications between the UAV Case 100 and the UIT 1100. For example, the user may press on a graphical button or the like in the user interface of the UIT 1100 to cause the UIT 1100 to send a launch command to the UAV Case 100 over the Secure Communication Channel 1102”, Page 12 Lines 21-27);
receive a third signal associated with an environmental condition external to the vehicle (i.e. the user (if in a vehicle, as per Lockwood) requesting the deployment of the UAV being safely out of the immediate launching area (for example, inside the vehicle of Lockwood) and/or the UAV’s collision avoidance circuitry being operable so that it is able to detect and avoid obstacles in its vertical flight path; “the disclosed UAV module advantageously provides a soldier or other user with the ability to position the UAV case for safe launching of the UAV, leave the immediate area where the UAV is positioned, and then trigger the automatic opening of the UAV case and vertical launching of the UAV from a safe distance”, Page 5 Lines 7-10, “UAV 200 further includes collision avoidance circuitry that enables UAV 200 to ascend vertically after being launched from within the UAV Case 100 such that UAV 200 detects and avoids obstacles in its vertical flight path, such as the Tree 1101 and/or other obstacles that may be above the UAV Case 100 when the UAV 200 is vertically launched”, Page 13 Lines 2-6); and
determine that the condition of the UAV and the environmental condition satisfy the one or more deployment conditions (i.e. the UAV being “docked” and/or in secure operable communication with the UIT, and the UIT being a safe distance away from the UAV and/or the UAV’s collision avoidance circuitry being operable so as to avoid any collisions upon deployment, as cited to above).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the vehicle device of Lockwood in view of DeLorean as evidenced by Official Notice so that the set of deployment conditions (if directed to launching a first drone associated with a first vehicle, as is a possible scenario in Lockwood) must include both the first drone being in a “docked” position prior to deployment and that the user interface used to initiate the first drone deployment first being a safe distance away from the first drone (such as being inside vs. outside the vehicle of Lockwood), as is obvious in view of Cracknell, in order to minimize the likelihood of the first drone being a danger to the user that’s using the user interface to launch the first drone.
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Lockwood in view of DeLorean as evidenced by Official Notice and/or one or more obviousness rationales, further in view of Lekutai (US 2020/0186964, filed 7 Dec 18).
Regarding Claim 10, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood further discloses:
wherein the input is a first input received at a first time (i.e. an input pertaining to a request to deploy drone device 200 and/or utilize an already deployed drone device 200 (at a time T1); “a drone device may be shared by other vehicles requesting to gain access to the drone device in order to operate the drone device according to the features described throughout this disclosure”, Paragraph 60, “computing system 800 may include one or more input command devices 824 for allowing a passenger of the vehicle to control the drone device described herein”, Paragraph 76),
wherein the one or more deployment conditions are satisfied at the first time (“When the drone operational tool determines that one or more deployment conditions have been satisfied at 503, the process may proceed to step 504 where the drone operational tool may cause a deployment command to be transmitted through an interface to the drone device 200 such that the drone device 200 may initiate a deployment process”, Paragraph 58); and
wherein the circuitry is further configured to:
cause presentation of an indication that the UAV may not be deployed (“receive a response to the request to operate from the already deployed drone device that either allows or denies the drone operational tool to begin operating the already deployed drone device”, Paragraph 60).
Lockwood remains silent regarding, however, Lekutai teaches: wherein the circuitry is further configured to:
determine a second input at a second time before the first time; and determine that the one or more deployment conditions are not satisfied at the second time  (i.e. an input that indicates one or more non-satisfied deployment conditions, received at a time T0 before time T1 that is less than the required predetermined amount of time; “the UAV deployment controller 116 may also instruct the UAV communication cell 114 to deactivate once a corresponding condition that triggered the deployment is no longer present or ceases to exist for a predetermined amount of time”, Paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the vehicle device of Lockwood in view of DeLorean as evidenced by Official Notice so that deployment conditions must be satisfied in redundant back-to-back checks (i.e. two-in-a-row checks rather than just a single check) and/or for a predetermined duration (i.e. the conditions must be met and maintained for a certain period of time rather than an instant in time), as taught by Lekutai, in order to reduce the likelihood of drones being “accidentally” deployed and/or control of deployed drones are not transferred “accidentally” in potentially undesirable situations (for example, when deployment conditions tend to rapidly alternate between satisfied and not satisfied).
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Lockwood in view of DeLorean as evidenced by Official Notice and/or one or more obviousness rationales, further in view of Thomas et al. (US 2020/0334453, filed 16 Apr 19), herein “Thomas”.
Regarding Claim 13, Lockwood as modified by DeLorean as evidenced by Official Notice renders obvious the vehicle device of Claim 1, and Lockwood remains silent to, but Thomas teaches: wherein the circuitry is further configured to:
receive a sensor input from a sensor; determine that the sensor input indicates that a person is in the vehicle (“using a secondary occupant detection sensor to assess whether an occupant is present within the seat; further classifying the occupant based on other sensor information, including (for example) onboard sensor data from the pressure sensor 46”, Paragraph 87); and
present an indication to wear a seatbelt (“notifying a vehicle user of the presence of the occupant and/or of an improper system state (e.g., seatbelt not buckled…”, Paragraph 87).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the vehicle device of Lockwood in view of DeLorean as evidenced by Official Notice to include being in operable communication with an occupant presence sensor and then presenting an indication to wear a seatbelt (presumably based on the positive result of the occupant presence sensor), as taught by Thomas, in order to improve the safety of the occupant of the vehicle (if for example the vehicle ends up being in a collision in the future), whom might otherwise be distracted from using their seat belt if they happen to be manually controlling the vehicle in any manner and/or manually controlling a drone associated with the vehicle or another vehicle.
Response to Arguments
Applicant’s respectfully submitted amendments/remarks/arguments dated 17 Feb 22 with respect to the previously made rejections against Claims 1-20 have been fully considered but are either not fully persuasive, or have been rendered moot by one or more new grounds of rejection that were necessitated by the most recent amendments made to the claims.
Regarding Applicant’s remarks pertaining to the previously made 35 USC 101 rejections, Applicant argues that (a) changing “causing to send” to “transmit” in the independent claims cannot be performed in the human mind, and (b) using the “operating parameter of the vehicle” as a condition for sending the second signal provides a technical improvement “by conditioning when a device can send such a signal to control a UAV (e.g. to ensure safe operation of the vehicle and the UAV)”.  Examiner is not persuaded by these arguments because in regards to (a) despite “transmitting” being something that cannot be done in the human mind, these limitations do not amount to a practical application, and they merely describe insignificant post-solutionary activity, and (b) using an operating parameter of a vehicle to determine when to send a signal, such as an operating parameter ensuring the vehicle is moving at or below a threshold speed (or even at a stop) is known in the art, and thus cannot be considered a technical improvement.
Regarding Applicant’s remarks pertaining to the previously made 35 USC 112 rejections, Applicant argues that the amendments made to the claims changing “causing to send” to “transmitting”, “causing presentation” to “presenting”, and “processing circuitry” to “circuitry” are sufficient to make the claims definite.  Examiner is only partially persuaded.  Firstly, Claim 10 still utilizes the term “cause presentation of” instead of “present/-ing” (unlike Claims 13-14, which did replace the “cause/-ing presentation” terminology).  Secondly, despite the most recent amendments to the claims fixing a similar issue in many of the other claims by including a definitively claimed functionality for “the circuitry” as receiving the various data necessary for each of the claimed functionalities, this correction was not made to Claim 14, and thus Claim 14 still appears to be missing either “the circuitry” being configured to have an operable communication connection to whatever is providing the data necessary for the claimed functionality, or at the very least, “the circuitry” being configured to first receive the data necessary for the claimed functionality.  Finally, Claims 10 and 13-14 each require the functionality of “cause presentation of” as per Claim 10, “present an indication” per Claim 13, and “present at least one of” per Claim 14; however, these functions do not appear to be possible to be achieved by “the circuitry” alone, as one of ordinary skill in the art would not envision “the circuitry” under broadest reasonable interpretation to be capable of achieving this function.  While the specification clearly describes displaying information on a graphical user interface (see for example, Paragraph 20) or a display 224 (see for example, Paragraphs 39-42 and 54-56), neither this graphical user interface nor display are claimed to be part of “the circuitry” in these claims, nor are they interpreted to be part of “the circuitry” in these claims; however, it appears that at least one of either the graphical user interface or display (or any other structure with specification support that is known to be capable of achieving the claimed functionality) are missing critical elements required for each of these claims.  As such, the previously made 35 USC 112(b) rejections have been withdrawn in all cases except for Claims 10 and 13-14.
Regarding Applicant’s remarks pertaining to the previously made 35 USC 102/103 prior art rejections, Examiner states that these arguments have been rendered moot because one or more new grounds of rejection, necessitated by the most recent amendments made to the claims, do not rely solely on the previously applied reference/-s and/or rationales applied in the prior rejections of record for any teaching or matter specifically challenged in the argument.  For example, Applicant argues that Lockwood does not teach or suggest at least “an operating parameter of the vehicle that, when satisfied, is a basis for allowing manual operation of the UAV after deployment”.  However, this is new claim language brought in by amendment, and thus Lockwood was never utilized by the Examiner to disclose, teach, or suggest this limitation previously.  Examiner states, however, that Lockwood in view of a new reference, DeLorean, as evidenced by Official Notice, render obvious this new limitation.  The following paragraph outlines this obviousness rationale, which is now the basis for the current prior art rejections against the claims (as this new limitation was included to all three of the independent claims).
While Lockwood describes deployment conditions that must be met before the UAV may be deployed from the vehicle as well as the enforcement of a speed cap on the vehicle as an operating parameter of the vehicle, Lockwood remains silent in specifically identifying an operating parameter of the vehicle (such as the enforcement of a speed cap per Lockwood) that, when satisfied, is specifically a basis for allowing manual operation of the UAV after deployment.  However, firstly, Office takes Official Notice that it is undeniably old and well known in the art for certain controllers, for safety reasons relating to ensuring that a driver cannot be distracted from their main task of driving, to not allow that driver to operate a controller while the vehicle is moving.  As merely two well-known examples, many navigation systems cannot have a destination entered/changed and/or a waypoint added to a route while the vehicle is moving unless it can be confirmed that it is fact a passenger rather than the driver attempting to utilize the navigation system controller, and further, many in-vehicle entertainment systems will not allow Bluetooth pairing functions to be initialized by a controller when the vehicle is moving, among other controller functions that are known to become “disabled” while the vehicle is moving for the same purpose of ensuring that the driver is able to drive safely rather than potentially being distracted by whatever it is that the controller is meant to control.  Secondly, DeLorean teaches that that a UAV may be limited to deployments only when it’s launch vehicle is at or below a threshold speed (similar to the operating parameter being the enforcement of a speed cap as per Lockwood), but even more specifically, to include the possibility of the vehicle needing to be at an actual stop (see Figs. 18-19; “aerial vehicle 300L may be deployed from a vehicle such as a semi-trailer 300G and return to the semi-trailer 300G for charging (e.g., charging the power source 1802 via solar panel(s), generators, and/or one or more batteries on the semi-trailer 300G). In some examples, the aerial vehicle(s) may be deployed during traffic when vehicle speeds are below a threshold speed (e.g., stopped…”, Column 30 Lines 44-51).  Based on these two concepts considered together (i.e. what is taught by DeLorean and what is evidenced by the taken Official Notice), it would have been obvious to one of ordinary skill in the art at the time of filing to identify an operating parameter of the vehicle that when satisfied, is a basis for allowing manual operation of the UAV after deployment, such as an operating parameter that requires confirmation that the vehicle is at a stop before allowing manual control of the UAV after deployment, as would be obvious in view of DeLorean as evidenced by the Official Notice taken, in order to ensure the driver is not ever forced to handle UAV control and vehicle control at the same time, regardless of whether there are additional passengers present in the vehicle, which would thus optimize the safety of both the UAV (as it’s safer for the UAV to deploy with zero headwinds created by the motion of the vehicle it is launching from) and the vehicle and it’s driver/passengers during the deployment of the UAV (as the driver of the vehicle is creating a much safer environment for the vehicle and its passengers because otherwise both the vehicle and the UAV could potentially be under the driver’s manual control at the same time and thus the driver could be distracted from driving if they are controlling the UAV or multi-tasking instead).  Additionally, the Examiner also points out that the above operating parameter is an obvious basis for allowing manual control of the UAV after deployment as it ensures safety regardless of additional passengers being present (and thus also has the benefit of not requiring the vehicle to have passenger presence sensors); however, it too would be obvious for a vehicle that does have passenger presence sensors already to eliminate the requirement for having the vehicle be stopped in order to operate the UAV manually while deployed, and to instead use an alternative operating parameter such as confirming that one or more additional passengers are present in the vehicle before allowing manual control of the UAV after deployment in order to ensure at least someone other than the driver can handle UAV control duties so the driver can handle vehicle control duties, regardless of whether the vehicle is moving or not (and thus also has the benefit of not requiring the UAV controller to be operably connected to a speed sensor of the vehicle).  As such, if the vehicle has passenger presence sensors then an equally obvious operating parameter of the vehicle that could be identified for this purpose is to ensure there is more than just the driver in the vehicle, and if so, then that could instead be the basis for allowing manual operation of the UAV after deployment, regardless of whether the vehicle is at a stop or not.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663